PER CURIAM.
The defendant, Henry Ford, challenges the sentences imposed upon him for two counts of aggravated assault on a law enforcement officer, two counts of battery on a law enforcement officer, and one count of resisting an officer with violence. He correctly argues that the trial court erred in imposing a $150 public defender lien, pursuant to section 27.56, Florida Statutes (1995), without advising the defendant of his right to a hearing to contest the amount of the lien. See Fla. R.Crim. P. 3.702(d)(1); Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992). Therefore, *934we remand for the trial court to allow the defendant thirty days from the date of the mandate to file a written objection to the amount assessed. See Bourque, 595 So.2d at 222. If an objection is filed, the trial court shall strike the assessment and shall not impose a new lien without notice and hearing. Id. We affirm the sentences in all other respects.
Affirmed in part, reversed in part and remanded.
THREADGILL, C.J., and PATTERSON and-FULMER, JJ., concur.